DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 10, 12-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, lines 24-26 were amended to recite “the one or more openings aligning the one or more light sources with the one or more informational messages of the adhesive label, convening an operational condition of the drug delivery device”. However “an operational condition…” was already introduced in line 14, and was later referred to as “the operational condition…” in line 20 so it is not clear if line 25 refers to some other operational condition of the device or that mentioned previously. 
Claims 2-4, 10, 12-14, and 16 are rejected as they depend from claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 
Claims 1, 4, 10, 14, 18, 23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2017/0049960 A1, cited previously and hereinafter 'Nguyen') in view of TLF Graphics (non-patent literature previously cited), and further in view of Madsen et al. (US 2002/0125894 A1, cited previously and hereafter ‘Madsen’).
As to claim 1, Nguyen discloses a drug delivery device (Figs. 1-3) comprising: a housing (106) having an interior surface and an exterior surface (Fig. 1A, para 0014), the interior surface defining an interior space (see para 0014 describing that there are “inner components” and that the housing is water-tight); a reservoir (125) disposed within the interior space of the housing (Fig. 3, para 0015), the reservoir configured to store a volume of a drug to be delivered to a patient (para 0015); a cannula (124) operably connected to the reservoir and adapted to extend at least partially beyond the exterior surface of the housing for delivering the drug to the patient (para 0017, 0018); one or more light sources (111-115) disposed adjacent the exterior surface of the housing (Fig. 1A), each light source operable to indicate one of one or more operational conditions of the drug delivery device (see at least para 0015, 0020); a display (105) fixed to the exterior surface of the housing adjacent to the one or more light sources (see Fig. 1A; para 0021), the display including one or more informational messages (“ON”, “Set Basal”, etc…), each informational message aligned with one of the one or more light sources for conveying to a user an operational condition of the drug delivery device as indicated by a correspondingly adjacent light source of the one or more light sources (Fig. 1A); and a controller (130) operably connected to the reservoir and the one or more light sources (Fig. 3), the controller being configured to actuate the reservoir to deliver the drug (para 0022-0025, 0029), and to selectively illuminate the one or more light sources based on the operational condition of the drug delivery device (Fig. 3, para 0015, 0025).
Nguyen is silent to an adhesive label fixed to the exterior surface of the housing adjacent to the one or more light sources, the label including the one or more informational messages, each informational message aligned with one of the one or more light sources for conveying to a user an operational condition of the drug delivery device as indicated by a correspondingly adjacent light source of the one or more light sources, wherein the adhesive label includes one or more alignment 
Nguyen/TLF Graphics is silent to wherein the one or more alignment features of the adhesive label includes one or more openings, each opening receiving one of the one or more light sources, the one or more openings aligning the one or more light sources with the one or more informational messages of the adhesive label. Madsen teaches a label (120’; see Figs. 5A-6A) comprising one or more alignment features, wherein the alignment feature includes one or more openings (openings in label 120’ corresponding to apertures 112’, 114’, 116’ – see Fig. 5A-6A), each opening receiving one of one or more light sources (see Figs. 5A-6A and para 0037-0038 which teaches how light sources protrude from the apertures), the one or more openings aligning the one or more light sources with the one or more informational messages of the adhesive label (see Figs. 5A< 5D). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nguyen/TLF Graphics such that the alignment feature includes one or more openings (instead of the windows taught by TLF Graphics), each opening receiving one of the one or more light sources, the one or more openings aligning the one or more light sources with the one or more 

As to claim 4, Nguyen in view of TLF Graphics and Madsen teaches the device of claim 1 as described above. Nguyen is silent to the limitations of claim 4 however TLF Graphics teaches wherein its labels comprises an adhesive label adhered to an exterior surface of a housing (see pages 1-2 of TLF Graphics which show how its’ labels are adhesive-backed overlays that attach to control panels). It thus would have further been obvious to one having ordinary skill in the art to have modified Nguyen (as already modified above) such that the label comprises an adhesive label adhered to the exterior surface of the housing. One would have been motivated to do so as TLF Graphics teaches this as a known means for indicating information on the outside of a device (see pages 1-2 of TLF Graphics and MPEP 2144.06).
As to claim 10, Nguyen in view of TLF Graphics and Madsen teaches the device of claim 1 as described above. Nguyen further teaches wherein each of the one or more light sources comprises a light-emitting diode (see para 0015-0020).
As to claim 14, Nguyen in view of TLF Graphics and Madsen teaches the device of claim 1 as described above. Nguyen is silent to the limitations of claim 14, however TLF Graphics teaches wherein the label includes an interior surface (clear from pages 1-2 that TLF Graphics has an inner surface with adhesive) and an exterior surface (outer surface seen in Fig. 2), the interior surface facing the exterior surface of the housing and the exterior surface facing away from the exterior surface of the housing (see Figs. 1-2 of TLF Graphics – clear that overlay is intended to be adhesively stuck onto housing of a medical device), and wherein the one or more informational messages is printed on either (a) the exterior surface of the label, or (b) the interior surface of the label (see Fig. 2 of TLF Graphics showing printed informational messages). It would have been further obvious to one having ordinary skill in the art when modifying Nguyen, to further do so such that the label includes an interior surface and an exterior surface, the interior surface facing the exterior surface of the housing and the exterior surface facing away from the exterior surface of the housing, and wherein the one or more informational messages is printed on either (a) the exterior surface of the label, or (b) the interior 

As to claim 18, Nguyen discloses a method of manufacturing a drug delivery device having a housing (106), a reservoir (125) for storing a volume of a drug (para 0015), a cannula (124) operably connected to the reservoir for delivering the drug to a patient (Fig. 3, para 0017), one or more light sources (111-115) for indicating one or more operational states of the drug delivery device (para 0015-0020), and a controller (130) for controlling operation of at least the reservoir and the one or more light sources (Fig. 3, para 0015, 0022-0025, 0029), the method comprising: positioning at least portions of the reservoir, cannula, and controller into an interior space of the housing (Fig. 3); selecting a label (105) including one or more informational messages (“ON”, “Set Basal”, etc…); and applying the selected label to an exterior surface of the housing such that each informational message of the label is aligned with one of the one or more light sources for conveying to a user an operational condition of the drug delivery device as indicated by a corresponding light source (see Fig. 1A, 105 is applied to housing 106 such that each information message is aligned with the one or more light sources as claimed).
Nguyen is silent to the label being an adhesive label and wherein applying the selected adhesive label includes positioning one or more alignment features of the selected adhesive label relative to the one or more light sources. TLF Graphics teaches adhesive labels (referred to as “overlays”) (see page 2 teaching “Wide variety of adhesive strength for hard to stick places”) wherein the adhesive label includes one or more alignment features (“windows”) to align the label relative to one or more light sources (see final bullet under “The Human-Interface Panel” heading on page 2 as well as Fig. on page 2 labeled “Control Panel Overlays” showing windows/holes for placing lights and/or displays). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Nguyen in view of TLF Graphics, including modifying the display of Nguyen, instead of the current design, to include an adhesive label fixed to the exterior surface of the housing adjacent to the one or more light sources, the label including the one or more informational messages, wherein applying the selected adhesive label includes positioning one or 
Nguyen and TLF Graphics are silent to closing the housing such that at least a portion of each of the one or more light sources is disposed outside of the housing and wherein positioning one or more alignment features of the selected adhesive label includes positioning one or more openings of the selected label such that the opening receives the one or more light sources, and aligning the one or more light sources with the one or more information messages of the adhesive label by the one or more openings. Madsen teaches closing a housing (102) such that at least portions of each of one or more light sources (112, 114, 116) is disposed outside of the housing (see Figs. 5A-6A) and wherein positioning one or more alignment features of the label (120’) includes positioning one or more openings (openings in label 120’ corresponding to apertures 112’, 114’, 116’ – see Fig. 5A-6A) of the selected label such that the opening receives the one or more light sources (Figs. 5A-6A, para 0037-0038). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nguyen (as already modified by TLF Graphics above)  to further include closing the housing such that at least portions of each of the one or more light sources is disposed outside of the housing and wherein positioning one or more alignment features of the selected adhesive label includes positioning one or more openings of the selected label such that the opening receives the one or more light sources and aligning the one or more light sources with the one or more informational messages of the adhesive label by the one or more openings, conveying an operational condition of the drug delivery device.  One would have been motivated to do so in order to provide an external indication to a user (i.e. a light that protrudes being more visible externally than the window design of TLF Graphics – see Figs 5A-6A, para 0037-0038 of Madsen).

As to claim 23, Nguyen in view of TLF Graphics and Madsen teaches the method of claim 18 as described above. Nguyen is silent to printing on the label at least one of: (a) the one or more informational messages in at least one selected5Application No. 16/092,248Docket No.: 32263/50747 Amendment dated March 26, 2021After Advisory Action of February 26, 2021 andFinal Office Action of December 22, 2020language, (b) a selected regulatory message in at least one selected language, or (c) a selected branding message. However TLF Graphics teaches 
As to claim 30, Nguyen in view of TLF Graphics and Madsen teaches the method of claim 18 as described above. Nguyen does not expressly recite wherein applying the selected label comprises applying an interior surface of the label to face the exterior surface of the housing and an exterior surface of the label facing away from the exterior surface of the housing, and wherein the one or more informational messages is printed on either (a) the exterior surface of the label, or (b) the interior surface of the label. However TLF Graphics teaches wherein applying the selected label comprises applying an interior surface of the label to face the exterior surface of the housing and an exterior surface of the label facing away from the exterior surface of the housing, and wherein the one or more informational messages is printed on the exterior surface of the label, (see pages 1-2 of TLF Graphics; the overlays clearly comprise an interior surface with adhesive to face the exterior surface of the housing of a medical device and an exterior surface of the label facing away from the exterior surface of the housing, and wherein the one or more informational messages is printed on the exterior surface of the label). It would have been further obvious to one having ordinary skill in the art to have modified Nguyen such that applying the selected label comprises applying an interior surface of the label to face the exterior surface of the housing and an exterior surface of the label facing away from the exterior surface of the housing, and wherein the one or more informational messages is printed on the exterior surface of the label. One would have been motivated to do so as TLF Graphics teaches this method of applying a label for displaying information related to the device on an exterior of the device (see Figs. 1-2 of TLF Graphics).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of TLF Graphics and Madsen as applied to claim 1 above, and further in view of Both et al. (US 2011/0166512 A1, cited previously and hereinafter 'Both').
As to claim 2, Nguyen in view of TLF Graphics and Madsen teaches the device of claim 1 as described above. Nguyen further teaches wherein the one or more light sources comprises at least first through fourth light sources (five light sources shown in Fig. 1A), the first light source corresponding with a failure-state condition of the drug delivery device (see para 0020; 115 indicating an error or malfunction), the second light source corresponding with a ready-state condition of the drug delivery device (see para 0018; 114 indicating ready stage to deliver medication). 
Nguyen is silent to the third light source corresponding with a delivery-in-process condition of the drug delivery device, and the fourth light source corresponding with a delivery-complete condition of the drug delivery device.
Both discloses a light 28 that is used to indicate a delivery-in-process condition (see para 0045 describing flashing yellow light) as well as corresponding with a delivery-complete condition of the drug delivery device (see para 0045 describing continuous green light).
It would have been obvious to one having ordinary skill in the art to modify Nguyen/TLF Graphics/Madsen in view of Both to include a third light source corresponding with a delivery-in-process condition of the drug delivery device, and a fourth light source corresponding with a delivery-complete condition of the drug delivery device. One would have been motivated to do so as Both demonstrates a light source as a means to indicate to a user both status conditions of a delivery-in-process a delivery-complete condition of a drug delivery device (see para 0045 of Both).

As to claim 3, Nguyen in view of TLF Graphics, Madsen and Both teaches the device of claim 2 as described above. 
Nguyen further discloses wherein the one or more informational messages comprises first through fourth informational messages (“Status”, “Insert”, etc…), the first informational message (“Status”) aligned with the first light source (Fig. 1A) and including at least a first textual and/or symbolic message describing the failure-state condition (see Fig. 1A; “Status” indication along with red LED describing error or malfunction), the second informational message (“Insert”) aligned with the 
Nguyen is silent to the third informational message aligned with the third light source and including at least a third textual and/or symbolic message describing the delivery-in-process condition of the drug delivery device, and the fourth informational message aligned with the fourth light source and including at least a fourth textual and/or symbolic message describing the delivery-complete condition of the drug delivery device. However, since it was noted in the above rejection of claim 2 how it would have been obvious to one having ordinary skill in the art to modify Nguyen/TLF Graphics/Madsen in view of Both to include a third light source corresponding with a delivery-in-process condition of the drug delivery device, and a fourth light source corresponding with a delivery-complete condition of the drug delivery device, it would have been further obvious to one having ordinary skill in the art to apply the already known skill of applying informational messages aligned with corresponding light sources and apply third and fourth informational messages as claimed. One would have been motivated to do so in order to provide clear indication to a user what the third and fourth light sources correspond to (i.e. a delivery-in-process a delivery-complete condition) (see above-cited sections of Nguyen and Both).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of TLF Graphics and Madsen, and further in view of Rankers et al. (US 2008/0300572 A1, cited previously and hereinafter ‘Rankers’).
As to claim 12, Nguyen in view of TLF Graphics and Madsen teaches the device of claim 1 as described above, but is silent to wherein a first informational message of the one or more informational messages activates or is backlit upon illumination of the correspondingly adjacent light source.
Rankers discloses a monitor for a personal medical device system and teaches backlighting of one or more informational messages (icons) upon illumination of corresponding light sources (see para 0059 disclosing illuminating different icons in response to its current operating state and/or in accordance with its currently available user interaction options, also see para 0108). 
It would have been obvious to one having ordinary skill in the art to modify Nguyen/TLF Graphics/Madsen with Rankers such that wherein a first informational message of the one or more 

As to claim 13, Nguyen in view of TLF Graphics, Madsen and Rankers teaches the device of claim 12 as described above. Nguyen does not expressly recite wherein a second informational message of the one or more informational messages does not illuminate upon illumination of the light source correspondingly adjacent to the first informational message. However, Rankers does teach selective illumination of its icons in response to its current operating state and/or in accordance with its currently available user interaction options (see para 0059 of Rankers). It thus would have been further obvious to one having ordinary skill in the art when modifying Nguyen in view of Rankers, to do so such that a second informational message of the one or more informational messages does not illuminate upon illumination of the light source correspondingly adjacent to the first informational message. One would have been motivated to do so so as to not confuse a user as to the devices current operating state or currently available user interaction options (see para 0059, 0079, 0108 of Rankers).

Claims 16 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of TLF Graphics and Madsen, and further in view of Holt et al. (US 2012/0010594 A1, cited previously and hereinafter 'Holt').
As to claim 16, Nguyen in view of TLF Graphics and Madsen teaches the device of claim 1 as described above. Nguyen further discloses a drug product stored in the reservoir (para 0015, 0027), but is silent to wherein the drug product comprises one of: (a) a monoclonal antibody (IgG) that binds human Proprotein Convertase Subtilisin/Kexin Type 9 (PCSK9), (b) a granulocyte colony-stimulating factor (G- CSF), (c) a product that targets or modulates sclerostin, or (d) a product that relates to calcitonin gen-related peptide (CGRP).
At the same time that these chemotherapy agents are working on the cancerous cells, they may have the side effect of suppressing the patient's immune system.  To counter the effects of the chemotherapy agents on the immune system, colony stimulating factors, such as G-CSF, may be administered to increase the number of immune cells (e.g., white blood cells) found in bone marrow or peripheral blood” (para 0022). 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the known device of Nguyen/TLF Graphics/Madsen and the known drug product of G-CSF from Holt, such that the drug product stored in the reservoir is G-CSF. One would have been motivated to do so in order to deliver G-CSF for its therapeutic benefits as taught by Holt (see para 0022, 0069 of Holt).

As to claim 31, Nguyen in view of TLF Graphics and Madsen teaches the method of claim 18 as described above. Nguyen further discloses a drug product stored in the reservoir (para 0015, 0027), but is silent to wherein the drug product comprises one of: (a) a monoclonal antibody (IgG) that binds human Proprotein Convertase Subtilisin/Kexin Type 9 (PCSK9), (b) a granulocyte colony-stimulating factor (G- CSF), (c) a product that targets or modulates sclerostin, or (d) a product that relates to calcitonin gen-related peptide (CGRP).
Holt discloses a drug delivery device and teaches “At the same time that these chemotherapy agents are working on the cancerous cells, they may have the side effect of suppressing the patient's immune system.  To counter the effects of the chemotherapy agents on the immune system, colony stimulating factors, such as G-CSF, may be administered to increase the number of immune cells (e.g., white blood cells) found in bone marrow or peripheral blood” (para 0022). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to combine the known method of Nguyen/TLF Graphics/Madsen and the known drug product of G-CSF from Holt, such that the drug product stored in the reservoir is G-CSF. One would have been motivated to do so in order to deliver G-CSF for its therapeutic benefits as taught by Holt (see para 0022, 0069 of Holt).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of TLF Graphics and Madsen, and further in view of Monroe (US 2009/0128330 A1, cited previously).
As to claim 19, Nguyen in view of TLF Graphics and Madsen teaches the method of claim 18 as described above, but is silent to selecting (a) at least one language for the label from a plurality of available languages; (b) a regulatory message for the label from a plurality of available regulatory messages; and/or (c) a branding message for the label from a plurality of available branding messages.
Monroe discloses an injection device and teaches “In regions such as Europe, a medical products manufacturer or distributor may have to comply with preparing product labels in approximately 20 different languages” (para 0014, also see para 0016, 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing fate to modify Nguyen further to include the step of selecting at least one language for the label from a plurality of available languages in view of Monroe. One would have been motivated to do so in order to ensure that the label is in a language appropriate for the region/country in which the device is being used (see para 0014, 0016, 0018 of Monroe).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of TLF Graphics and Madsen as applied to claim 18 above, and further in view of Evans (US 2001/0056258 A1, cited previously).
As to claim 22, Nguyen in view of TLF Graphics and Madsen teaches the method of claim 18 as described above, but is silent to wherein selecting a label includes selecting a label that is pre-printed with at least one of: (a) the one or more informational messages, (b) a selected regulatory message, or (c) a selected branding message.
Evans discloses a drug delivery and monitoring system and teaches applying a pre-printed label containing informational message(s) in the form of drug administration information (see para 0059).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Nguyen further with Evans such that selecting a label includes selecting a label that is pre-printed with .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of TLF Graphics and Madsen as applied to claim 18 above, and further in view of Edwards et al. (US 2008/0059133 A1, cited previously and hereinafter ‘Edwards’).
As to claim 24, Nguyen in view of TLF Graphics and Madsen teaches the method of claim 18 as described above, but is silent to wherein selecting the label comprises selecting a plurality of sub-labels; and/or (b) selecting a label that is opaque, translucent, or transparent. 
Edwards discloses a label (4916) comprising a plurality of sublabels (4916A, 4916B; see Fig. 5, para 0083). It would have been obvious to one having ordinary skill in the art to modify the method of Nguyen such that selecting the label comprises selecting a plurality of sub-labels in view of Edwards. One would have been motivated to do so in order to further provide Nguyen with symbolic indicia as Edwards teaches “The textual indicia 4916B can be written text describing the medicament delivery device, indicating a source of the medicament delivery device and/or instructing a user in the use of the medicament delivery device.  The symbolic indicia 4916B can include, for example, arrows, pointers, trademarks, symbols describing the use of the medicament delivery device or the like” (see para 0083).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of TLF Graphics and Madsen as applied to claim 18 above, and further in view of Langan et al. (US 2009/0143745 A1, cited previously and hereinafter ‘Langan’).
As to claim 25, Nguyen in view of TLF Graphics and Madsen teaches the method of claim 18 as described above, but is silent to removing a backing layer from the selected label prior to applying the selected label. 
Langan discloses a drug administration safety device having a label configured to be attached to a drug container such as a syringe or IV bag, an adhesive on the back face of the label, and a 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Nguyen (as already modified above) and use a label such that the method of Nguyen comprises removing a backing layer from the selected label prior to applying the selected label. One would have been motivated to do so as Langan demonstrates how its labels can be designed for each individual device, and how providing a backing layer on the label can protect an adhesive on the label until the label is applied to the device (see above-cited sections of Langan).

Response to Arguments
Applicant’s Remarks submitted 11/8/21 have been considered but they are not persuasive.
With regard to applicant’s arguments concerning the previous claim objections (page 7 of Remarks), the applicant’s amendments have obviated the previous objections and they have thus been withdrawn.
With regard to applicant’s arguments in the third paragraph of page 8 (the paragraph which spans from pages 8-9 in the Remarks), the examiner disagrees with the applicant’s statement that “TFL [sic] Graphics has nothing to do with drug delivery devices”. It is clearly shown in the Applications Uses section found on page 2 of TLF Graphics that “Medical Devices” are one possible application of the disclosed labels. The examiner agrees, as pointed out in the previous and current rejections, that Nguyen and TLF Graphics are silent to the adhesive label including one or more openings, each opening receiving one of the one or more light sources, the one or more openings aligning the one or more light sources with the one or more informational messages of the adhesive label, however these limitations were not relied upon as being taught by Nguyen and/or TLF Graphics (the examiner does note though that both Nguyen and TLF Graphics do however each show their respective one or more light sources aligned with a corresponding informational message (see Fig. 1A of Nguyen and Fig. labeled “Control Panel Overlays” on page 2 of TLF Graphics)).
With regard to applicant’s arguments in the second paragraph of page 9 (i.e. the only full paragraph of page 9 of the Remarks), the examiner notes that the only features that are used from Madsen are that “the one or more alignment features of the adhesive label includes one or more openings, each opening receiving one of the one or more light sources, the one or more openings aligning the one or more light sources with the one or more informational messages of the adhesive label” (claim 1) and “at least a portion of each of the one or more light sources is disposed outside of the housing and wherein positioning one or more alignment features of the selected adhesive label includes positioning one or more openings of the selected label such that the opening receives the one or more light sources, and aligning the one or more light sources with the one or more information messages of the adhesive label by the one or more openings” (claim 18). The limitations explicitly mentioning an operational condition of the drug delivery device are already taught Nguyen and/or TLF Graphics. In other words, the examiner is merely saying that it would have been obvious to one having ordinary skill in the art to modify Nguyen (as already modified by TLF Graphics) such that the alignment features include holes (as opposed to transparent windows taught by TLF Graphics) and wherein at least a portion of each of the one or more light sources is disposed outside of the housing so that the one or more light sources are more readily visible from different angles (see Figs 5A-6A, para 0037-0038 of Madsen). The informational messages are already aligned to the one or more light sources in Nguyen (see Fig. 1A of Nguyen).
With regard to applicant’s spanning from the final paragraph of page 9 through all of page 10, these arguments are not persuasive. MPEP 2141.01(a) states: “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” While the examiner agrees with the applicant that Madsen is not from the same field of endeavor of the claimed invention (a device for testing coaxial cables versus a drug delivery device), the examiner does feel however that the reference is reasonably pertinent to the problem faced by the inventor. In this instance, the problem faced by the inventor, which the applicant states is “difficulty with self-administration of the drug delivery devices for patients with frequent injections and understanding more complex feedback mechanisms for conveying operational conditions of automatic injection devices”. While Madsen does discuss verifying that cables and connectors meet continuity, Madsen also addresses the problem of providing feedback mechanisms for conveying operational conditions for its device through the use of label 120’ (para 0038). The examiner believes it is thus reasonable that one having ordinary skill in the art would have looked to other, similarly sized electronic devices (the examiner believes it is reasonable to assume 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783